Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Subcombination & Combination Group 1, claim(s) 1-12 & 18, drawn to “An apparatus for configuring transmission time interval (TTI), applicable to an eNB, the apparatus comprising: a memory that stores a plurality of instructions; a processor that couples to the memory and is configured to execute the instructions to: transmit to a user equipment (UE) configuration information about data radio bearers (DRBs), the configuration information about DRBs indicating TTI length to which each DRB configured by the eNB for the UE is applicable, wherein the DRBs are configured by radio resource control (RRC), and notify a target eNB of the TTI length to which each DRB of the UE is applicable when the UE needs to be handed over”{claim 1}, classified in CPC H04w 72/0406.

, claim(s) 13-17 & 18, drawn to “A data transmission apparatus, applicable to a UE, the apparatus comprising: a memory that stores a plurality of instructions; a processor that couples to the memory and is configured to execute the instructions to: receive configuration information about data radio bearers (DRBs) transmitted by an 28FJCN 7827A eNB, the configuration information about DRBs indicating TTI length to which each DRB configured by the eNB for the UE corresponds, the DRBs being configured by radio resource control (RRC) when handover of the UE occurs; establish a data processing entity of media access control (MAC) layer and an uplink shared channel corresponding to each TTI length; and transmit data using the established data processing entity of MAC layer and the uplink shared channel corresponding to each TTI length according to a received uplink grant”{claim 13}, classified in CPC H04W 72/14.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 and Group 2 lack unity of invention because the groups do not share the same or corresponding technical feature.  In this case, Group 1 of Claim 1 is directed to an eNB with specific functions {e.g., notifying a target eNB of the TTI length to which each DBR of the UE is applicable when the UE needs to be handed over} operating independently, while a UE of claim 13 of Group 2 with specific functions {e.g. establishing a data processing entity of media access control (MAC) layer and an uplink 

A telephone call was made to Mr. Myers on 3/14/22 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464